Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 1/10/2022, after the Final Office Action mailed on  8/9/2021.   Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Claims 1-7,10-20 are pending.   Claims 2-3, 5-7, 10-16  have been withdrawn.  Claims 17-20 are newly added.  Claim 1 has  been amended.  Claim 9 has been cancelled. 
Claims 1, 4 and 17-20  are currently under consideration in view of the elected species. (a)    A type of biomarker (all claims) - ESM-1, as a single biomarker (option 1); (b)    A type of clinical goal (all claims) - Prediction of risk of an adverse event (option 3); (c)    A type of subject (all claims) - Known to suffer from atrial fibrillation (option 2).
(d) :stroke as a type of adverse event as requested. 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim (18) in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: a first analyzer unit determines the amount of endocan i.e. functions to determine an amount , a second analyzer unit measures and compares the amount of endocan to a reference amount i.e. function to measure and compare to the reference of claim 1 i.e. to indicate the subject is at risk of stroke whereby the first and second analyzer units are operably connected and connected by a robotic arm.   
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 is  broadly drawn to the genus “first and second analyzer unit ” a first analyzer unit determines the amount of endocan i.e. functions to determine an amount , a second analyzer unit measures and compares the amount of endocan to a reference amount i.e. function to measure and compare to the reference of claim 1 i.e. to indicate the subject is at risk of stroke whereby the first and second analyzer units are operably connected and connected by a robotic arm.   
The specification does not disclose any structural features of a  second analyzer unit that can measure and compare endocan to the reference amount to indicate risk of stroke, wherein the second analyzer unit is connected to a first analyzer unit that determines the amount of endocan.  The specification defines “determining ”the amount of endocan as referring to “quantification of the biomarker ” that in one example encompasses measuring (page 16 lines 31-35). 
The instant claim 1 has been amended to recite a method for assessing atrial fibrillation in a human subject with documented atrial fibrillation, wherein the assessment of atrial fibrillation is the prediction of the risk of an adverse event associated with atrial fibrillation, wherein the adverse event is selected from the group consisting of recurrence of atrial fibrillation and stroke.comprising the steps of a) determining the amount of Endocan (ESM-1) and optionally of a natriuretic peptide in a sample selected from the group consisting of blood, serum and plasma from the human subject, and b) comparing the amount of ESM-1 and optionally of the natriuretic peptide to a reference amount, whereby atrial fibrillation is assessed based on the measured results of comparing the amount of ESM-1 and optionally of the natriuretic peptide to the reference amount, wherein an amount of ESM-1 in the sample from a subject which is increased as compared to the reference amount is indicative for the subject at risk of an adverse event associated with atrial fibrillation and wherein the assessment of atrial fibrillation is the prediction of the risk of an adverse event associated with atrial fibrillation, wherein the adverse event is selected from the group consisting of recurrence of atrial fibrillation and stroke.
While the specification discloses that the method step a and/or b (claim 1)  may be assisted by automation by a suitable robotic equipment for step a, step b can be a computer implemented calculation (page 6 lines 17-31) and contemplates a Roche automated analyzer as an example, such analyzer while having an automated operation between setting up a reaction in a plate and reading signal, a computer is needed for performing the comparison. There is no evidence on record that an additional analyzer unit that measures again and in addition perform the function of comparing, wherein the  second analyzer unit  is operably connected by a robotic arm to the first unit as claimed
The specification is devoid of a description of a first analyzer that quantifies i.e. measure the level and a second analyzer that measures the level again and perform a comparison to a reference, wherein the first and second analyzer is connected to the second analyzer by a robotic arm.    
Instead, the specification discloses that in an embodiment a system may include a first analyzer unit for contacting the sample with a binding agent and removing the non-bound agent while a second analyzer unit measures the amount of bound agent  wherein the second analyzer units operatively connected by a transport unit for example robotic arm (page 18, 3rd paragraph). The “comparing” may be carried out manually or computer assisted with a program (page 22, second paragraph)  
Therefore, the specification fails to convey possession of the genus “second analyzer unit wherein the second analyzer units operatively connected by a transport unit for example robotic arm to a first analyzer unit ” and it does not adequately describe any structural features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim  18 recites the limitation a first analyzer unit determines the amount of endocan i.e. functions to determine an amount , a second analyzer unit measures and compares the amount of endocan to a reference amount i.e. function to measure and compare to the reference of claim 1 i.e. to indicate the subject is at risk of stroke whereby the first and second analyzer units are operably connected and connected by a robotic arm  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 is indefinite because it is unclear if the claim is  limited to thrombin inhibitors or the parenthetical (anti-IIa type). Appropriate correction is needed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 17-20  are rejected under 35 U.S.C. 101, as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2 A is a 2-prong inquiry that determines in Prong 1 whether a claim recites a judicial exception including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) and if so, then determines in Prong 2 if the recited judicial exception is integrated into a practical application of that exception.  Together, these prongs determine whether a claim is directed to a judicial exception MPEP 2106.04
Step 2A, Prong 1: the claim recites law of nature and an abstract idea.
Specifically, the claim is directed the naturally occurring correlation between ESM-1  levels  that are detected in a sample i.e. serum from a human subject having atrial fibrillation in response to risk of adverse events associated with atrial fibrillation (claim 1 ) i.e. recurrence, stroke.  The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action.
Also, claims are directed to an abstract idea, because the steps of assessing, predicting risk  (claim 1), comparing the amount of ESM-1 to a reference as indicative of risk (claims 1,4,18) read on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    See MPEP2106.04(a)(2).    
Further such steps of comparing levels or measurements to a reference (claim 1, 4,18 ) also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper or using a general computer i.e. “analyzer” (claim 18) . Similar processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).    
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exceptions are not integrated into a practical application because steps of assessing, comparing and as determined by an analyzer correspond to mental activity and use of a general computer i.e. analyzer , and are insufficient to constitute a practical application.
 In this case, assessing risk for atrial fibrillation recurrence based on biomarker levels in  comparison in relation to a threshold and providing information without more, are  judicial exception and not a practical application thereof.  Adding a generic analyzer component does not overcome an eligibility rejection (this consideration is discussed in MPEP 2106,05(b). and slide 31 of the Guidance). Using an analyzer to calculate a level and an analyzer to compare to a reference fails to integrate the judicial exception into a practical application as it only generally links the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.0S(h)). The mere nominal recitation of generic instrumentation a first and second analyzer operatively connected is not sufficient to take the claimed limitation out of the mental processes groupings. The recited function of” comparing” does not affect the operation of the generic analyzer (claim 18) by implementing the judicial exception.  In addition, determining an amount of a biomarker from a sample, including determining an amount of a biomarker from a sample  with an analyzer  relate to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  These steps do not integrate the judicial exceptions into a practical application.   
While claims 17, 19 recite further administrating to the subject suffering from atrial fibrillation an anticoagulation therapy including specific anticoagulants (claim 20), in the broadest reasonable interpretation, the step is not performed in response to the judicial exception i.e. the determined biomarker level to predict risk, but rather to the subject with documented atrial fibrillation (claim 1, preamble); this step does not integrate the judicial exceptions into a practical application.  Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient  
There are no subsequent steps recited that would be performed depending on the results of the assay.  Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. No action beyond “comparison step” or “providing information step is required”; as in Mayo, there is no requirement that a doctor act on the results of the method.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
When a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an "'inventive concept' sufficient to 'transform"' the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
In particular, the step of determining the amount of ESM-1 in a sample is recited at a high level of generality and reads on any method of data gathering known in the art; therefore, fails to impose meaningful limits on the claim scope.  Furthermore, it was routine and conventional to determine the amount of a biomarker in subjects with atrial fibrillation including ESM-1 in a sample as cited below and references of record and in addition see Kose et al (Abstract, Table 2, (IDS reference), Latini et al (IDS Reference, and in addition see Hussein et al (Circulation 2011;123:2077-2082); Lellouche (Am.J.Cardiol 2005; 95:1380-1382) for determining biomarkers in serum from atrial fibrillation human subjects.  ELISA methods to determine the biomarkers i.e. ESM-1 using analyzers to determine a level in a sample  and compare to a standards curve reference levels including using automated ELISA methods wherein analyzers linked by robotic arms are  well known in the art  and routinely used see for example Hudson ELISA automation (2002; retrieved from https://nrroo11m6ls29bj7550mg916-wpengine.netdna-ssl.com/images/Library_Files/AppNotes/ab104a_elisa.pdf).  In particular Hudson ELISA Automation discloses the basic steps and components including lab automation robotics that can be configured with microplate based devices i.e. first and second to build ELISA automation which are known since  1983 for routine operation by any lab personnel (whole publication).  In addition Balta et al (2014; vol 65(9) 773-777 , IDS reference discloses measuring human endocan with ELISA carried out using an ELISA plate reader, Synergy HT  from Biotek instruments.  Such reader comprises a microplate that is interpreted as a first analyzer that is connected to the computer reader (a second analyzer) via a conveyor i.e. robotic arm  (Synergy HT Operator manual, 2008; retrieved from https://med-fom-avgaylab.sites.olt.ubc.ca/files/2018/04/Bio-Tek_Synergy_HT_User_Manual.pdf)  
In addition, the specification discloses methods to determine the biomarkers i.e. ESM-1 levels are well known in the art  (instant specification pages 16-21), including fully automated or robotic immunoassays (page 16).  
Further treating subjects with documented atrial fibrillation with an anticoagulant (claims 19-20) is well known routinely used and well understood known, see Dobesh et al. (Drugs 2016,75:167-144, see abstract: current guidelines for oral anticoagulants for prevention of stroke in patients with atrial fibrillation include factor); see  2014 AHA/ACC/HRS Guideline for the Management of Patients With Atrial Fibrillation (page 2251, tables 5, 12, whole publication). 
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic step of determining a biomarker level recited in the claim is a routine and conventional test used to measure biomarkers.  Furthermore, the steps of using the assay result to assess atrial Fibrillation and adverse effects thereof amount to no more than observing a correlation and applying the assay result to make a correlation. The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive. 
In response to applicant arguments that it was not known to measure ESM-1 for prediction of the risk of an adverse event (e.g., stroke) in a subject suffering from atrial fibrillation until Applicant's instantly claimed invention and that the claims are not "directed to" the judicial exception of the correlation of the presence of ESM-1 in a subject and assessment of atrial fibrillation because the step of predicting risk by comparing [..] goes beyond the natural correlation between levels of the biomarker and stroke and integrates the judicial exception into a practical application, it is initially noted that the natural correlation is between the levels of ESM-1 in documented AF and risk for stroke (elected species).  In addition, it is noted that the judicial exception  itself i.e. step of predicting risk by comparing [..] is not patentable.   The improvement has to be an improvement to the technology not the JE itself.  
Applicant arguments regarding early detection of atrial fibrillation are not on point as this is not recited in the instant amended claims.  In contrast to applicant arguments, it is maintained  that determining  a level of a biomarker including ESM-1 in a sample from atrial fibrillation human subjects is routine and conventional as set forth in the rejection above (step 2B).  In contrast to Applicant argument that the claims recite obtaining a sample and detecting ESM-1, these steps are not recited in the instant claims; instead the claims recite “determining” which is defined in the specification as “quantifying”   which in the broadest reasonable interpretation reads on a computer implemented method i.e. JE.  Further the claims are not limited to a specific sequence of a biomarker.  Determining the level of a biomarker from a AF subject is well understood routine and conventional.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied.  Applicant’s arguments regarding new claims 17-20 have been addressed in the rejection above.  Applicant assertion that the rejection considers additional elements that are well understood, routine and conventinal under STEP 2A prong 2 is false.  As cited above, the mere nominal recitation of generic instrumentation a first and second analyzer operatively connected is not sufficient to take the claimed limitation out of the mental processes groupings. The recited function of” comparing” does not affect the operation of the generic analyzer (claim 18) by implementing the judicial exception.  In addition, determining an amount of a biomarker from a sample, including determining an amount of a biomarker from a sample  with an analyzer  relate to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  These steps do not integrate the judicial exceptions into a practical application.   
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hijazi et al. (Circulation,2012;125:16058-1616) in view of Gill et al (US2013/0085079), Balta et al (Angiology 2014, IDS Reference), Wang et al. (IDS Reference) as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
Hijazi et al.  teach throughout the publication and especially in Abstract, cardiac biomarkers are associated with increased risk of stroke in patients with atrial fibrillation and improve prediction of stroke in AF patients beyond clinical variables: congestive heart failure, hypertension in the widely used CHADS2 risk scores.  
In particular Hijazi et al.  teach obtaining a sample selected from the group consisting of blood, serum and plasma from the human subject with documented atrial fibrillation (page 1606, left column last paragraph) and determining the amount of a  natriuretic peptide as for example NT-proBNP  and troponin I in the sample using Roche Analyzers (page  1606, left column) and comparing to a reference to quantitate the biomarkers.  
Hijazi et al.  teach using statistical analysis to group the patients to quartiles of biomarker levels wherein increased risk of stroke is correlated with increased cardiac levels i.e. NT-proBNP and consistent with increased CHADS2 scores including the group with CHADS score of 0-1 (Fig 3B) 
Hijazi et al.  is silent regarding determining endocan and as a prognostic factor for stroke. 
Nevertheless, a positive correlation between endocan and risk factors of cardiovascular events i.e. stroke has been disclosed in the prior art as cited below, wherein risk factors like hypertension, congestive heart failure constitute the CHADS2 score
Gill et al. teach using of least one biomarker as for example ESM-1 (table 1, page 30) to  predict a cardiovascular event as for example stroke, or a risk factor for stroke i.e. congestive heart failure [0002] [0092]  within a defined period of time [0091], wherein the amount of ESM-1 is increased in subjects at risk  (table 1, page 30).  
wherein  the biomarkers either alone or in combination [0094].  In particular, Gill et al, teach throughout the patent and especially in Abstract, methods for (a) determining  the amount of least one biomarker as for example ESM-1 (table 1, page 30) in a sample from a subject as for example from a subject having a history of cardiovascular disease [0032] wherein the subject is human [0042] and (b) comparing the amount [0111] to a reference levels [0123][0027], wherein the reference can be a subjects without increased risk [0123]  .  
Balta et al (Angiology 2014, IDS Reference) discloses throughout the publication and especially in Abstract, circulating endocan levels are significantly elevated in hypertensive patients (Table 1;Figure 1) and associated with inflammation, endothelial dysfunction and the atherosclerotic process suggesting endocan as a marker of endothelial dysfunction having a functional role in endothelium dependent pathological disorders (Abstract; page 775 right column) and a marker of future cardiac events (page 776 right 3rd paragraph). Balta et al teach determining the level of endocan as compared to a reference using a commercial ELISA operatively connected to a reader Bio-Tek plate reader i.e. Synergy HT.  Bio-Tek plate reader is robotics-compatible through the OLE functionality of the KC4™ data reduction software that is bundled with the instrument as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
Wang et al. (IDS Reference) teach throughout the reference and especially in abstract, endocan is known to play a role in the pathophysiology of endothelial dysfunction and positively and independently corelated with the presence and severity of CAD in hypertensive patients, suggesting serum endocan is a marker of CAD development and progression.  CAD progression is associated with weakening of the heart function that leads to failure. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to quantitate circulating  ESM-1 level as taught in Gill, Balta or Wang in blood samples from the documented atrial fibrillation (AF) patients of Hijazi et al. to evaluate the prognostic role of ESM-1  for stroke with the methods of Hijazi et al., and it would have been with reasonable expectation of success a higher level of ESM-1  in serum would be shown in subjects having AF and suspected at risk for stroke  compared a reference  since this marker has been known positively associated with stroke as taught in Gill and risk factors that constitute the CHADS2 score, hypertension, CAD/CHF as taught in Balta et al, Wang et al. and Gill et al. and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects.  
One would be motivated to do so as the subjects of Hijazi et al. (page 1606, left 3rd paragraph) conveniently  include  subjects with risk for strokes disclosed in Balta, Wang and Gill,  specifically suffering from hypertension, CAD and congestive heart failure respectively and to compare with existing indicators of a high risk of stroke as taught in Hijazi et al.   One would be motivated  to include ESM-1 as an additional risk markers for  improving  the prediction of stroke beyond clinical risk factors and cardiac markers of Hijazi et al. to allow for prompt treatment.  
Regarding claim 17, Hijazi et al. teach the subject is on an anticoagulation therapy i.e. warfarin or dabigatran(aka predaxa) (page 1606, left 3rd paragraph).  
Regarding claim 18, Bio-Tek plate reader taught in Balta, is robotics-compatible through the OLE functionality of the KC4™ data reduction software that is bundled with the instrument as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to operatively connect the ESM-1 ELISA analyzer with the plate reader analyzer via robotic arm as the Bio-Tek plate reader taught in Balta, is robotics-compatible wherein the ELISA plate comprising ESM-1 reagents  is interpreted as a first analyzer absent a definition in the specification, and the plate reader capable of comparing and determining  a level  is interpreted as a second analyze, absent a definition in the specification. 
Regarding claims 19-20, it would have been prima facie obvious, before the effective filing of the claimed invention, to treat AF subject or AF subject at high risk for stroke with warfarin or thrombin inhibitors (anti-IIa type) as these treatments were established anticoagulation therapy in AF patients as taught in Hijazi et al. , to reduce risk of stroke. 

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US2013/0085079) in view of Griggs et al. (US20040167067) and Wolf et al.(Stroke 1991;vol22 No:8 pages 983-988)
Claims of this invention are drawn to A method for assessing atrial fibrillation in a human subject with documented atrial fibrillation, comprising the steps of 
a) determining the amount of Endocan (ESM-1) and optionally of a natriuretic peptide in a sample selected from the group consisting of blood, serum and plasma from the subject, and b) comparing the amount of ESM-1 and optionally of the natriuretic peptide to a reference amount 
whereby atrial fibrillation is assessed based on the measured results of comparing the amount of ESM-1 and optionally of the natriuretic peptide to the reference amount, and wherein the assessment of atrial fibrillation is the prediction of the risk of an adverse event associated with atrial fibrillation, 
wherein the adverse event is selected from the group consisting of recurrence of atrial fibrillation and stroke.

Gill et al, teach throughout the patent and especially in Abstract, methods for (a) determining  the amount of least one biomarker as for example ESM-1 (table 1, page 30) in a sample from a subject as for example from a subject having a history of cardiovascular disease [0032] wherein the subject is human [0042] and (b) comparing the amount [0111] to a reference levels [0123][0027], wherein the reference can be a subjects without increased risk [0123]  .  Gill et al teach using the biomarkers either alone or in combination [0094] to  predict a cardiovascular event as for example stroke [0092]  within a defined period of time [0091], wherein the amount of ESM-1 is increased in subjects at risk  (table 1, page 30).  
Gill et al, is silent regarding the cardiovascular disease is atrial fibrillation.  
Griggs et al. teach throughout the patent ESM-1 agonists or antagonists thereof, can alter the endothelial cell function and can be used as treating agents for subjects having atrial fibrillation for monitoring the management of the disease [0303] as well as stroke [0299] suggesting ESM-1 plays an important role in the etiology and pathogenesis of such  diseases [0304], which reads on assessing atrial fibrillation (see instant specification page 6 lines 23-28) and adverse events thereof.  Griggs et al.  teach determining the amount of ESM-1 in biological samples as for example serum to identify a subject having or at risk for developing a disorder  associated with aberrant expression of ESM-1 polypeptide [0315], which necessarily requires a comparison to a reference.  
Wolf et al, teach throughout the publication atrial fibrillation is a cardiovascular condition that is an independent risk factor for stroke particularly in elderly. (Abstract; table2) .  
However it would have been prima facie obvious, before the effective filing of the claimed invention, to evaluate the prognostic role of ESM-1  for stroke as taught in Gill et al, in human subjects with atrial fibrillation as taught in Griggs et al. and Wolf et al.  
One would be motivated to do so as atrial fibrillation is a cardiovascular disease and a well known an independent risk factor for stroke also taught in Wolf et al. to provide prompt treatment. 
It would have been with reasonable expectation of success that subjects with atrial fibrillation as result of a cardiovascular abnormality of Griggs et al. and Wolf et al can be stratified for risk of stroke based on altered  ESM-1 level in serum as compared to a reference,  as ESM-1 has been suggested to play an important role in the etiology and pathogenesis of both atrial fibrillation and stroke as a marker of endothelial damage as taught in Griggs et al. and positively correlates with risk for stroke due to a cardiovascular condition as taught in Gill et al, wherein atrial fibrillation is a cardiovascular condition and risk factor for stroke as taught in Wolf et al.  Therefore,  and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the atrial subjects at risk subjects and lower amount, from the atrial subjects not at risk, as claimed (claim 9). 
Regarding claims 17,19-20 Wolf et al teach coumadin (aka warfarin)  as an appropriate therapy for atrial fibrillation to reduce risk of stroke, wherein coumadin is a coumarin derivative (see https://en.wikipedia.org/wiki/Coumarin).  

 Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Gill et al Griggs et al. and Wolf et al in view of Balta as evidenced by Held et al
Gill et al,  Griggs et al. and Wolf et al are silent regarding the limitations of claim 18.   
Balta as evidenced by Held et al are relied upon for the measurement of ESM-1 as in the 103 rejection above.  The Bio-Tek plate reader taught in Balta, is robotics-compatible through the OLE functionality of the KC4™ data reduction software that is bundled with the instrument as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to operatively connect the ESM-1 ELISA analyzer with the plate reader analyzer via robotic arm for determining the ESM-1 level in the method of Gill et al,  Griggs et al. and Wolf et al.   One would be motivated to do so as the Bio-Tek plate reader taught in Balta, is robotics-compatible to save time and labor cost, wherein the ELISA plate comprising ESM-1 reagents  is interpreted as a first analyzer absent a definition in the specification, and the plate reader capable of comparing and determining  a level  is interpreted as a second analyze, absent a definition in the specification. 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.
In response to applicant argument that when considering the whole reference, one of ordinary skill in the art would not have been motivated to particularly single out ESM-1 as the biomarker from Gill for use in its methods as  ESM-1 is within a list of 153 biomarkers not part of a smaller subset of table 2 or 3  and one would not be motivated to use ESM-1 as a single marker over a plurality of markers, it is initially noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. 
In this case, it would have been obvious to one of ordinary skill to select subjects having atrial fibrillation as a cardiovascular disease having a high rate of an event i.e. stroke as taught in Griggs et al. and Wolf et al., to evaluate the prognostic role of ESM-1  for a stroke in the method of Gill et al, as Griggs et al.  disclose  aberrant expression of ESM-1 polypeptide is present in subject having  atrial Fibrillation suggesting ESM-1 is implicated in the pathogenesis and complications of the disease.  
In addition,  instant claims are not limited to a single biomarker i.e. ESM-1.  

In this case, while Gill discloses endocan is upregulated in subjects with a high rate of CV events including stroke Griggs et al.  suggests  aberrant expression of ESM-1 polypeptide is present in subject having  atrial Fibrillation which has a high rate of a CV event i.e. stroke as taught in Wolf et al.  . 	. 
Therefore, it is maintained that it would have been prima facie obvious, before the effective filing of the claimed invention, to evaluate the prognostic role of ESM-1  for stroke as taught in Gill et al, in human subjects with atrial fibrillation as taught in Griggs et al. and Wolf et al.  One would be motivated to do so as atrial fibrillation is a cardiovascular disease and a well known an independent risk factor for stroke also taught in Wolf et al. to provide prompt treatment. 
It would have been with reasonable expectation of success that subjects with atrial fibrillation as result of a cardiovascular abnormality of Griggs et al. and Wolf et al can be stratified for risk of stroke based on altered  ESM-1 level in serum as compared to a reference,  as ESM-1 has been suggested to play an important role in the etiology and pathogenesis of both atrial fibrillation and stroke as a marker of endothelial damage as taught in Griggs et al.  
As endothelial damage is present in patients with AF and is associated with poor outcomes as for example stroke and circulating ESM-1 is a marker of endothelial damage with aberrant expression in both AF and stroke, it would have been within reasonable expectation of success to one ordinary skilled that a higher level of ESM-1  in serum would be shown in suspected subjects having AF and at risk for stroke  compared a reference  since this marker has been known associated with stroke and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects.  
In response to Applicant argument that Gill deals with the prediction of many diseases citing paragraphs [0270] to [0305],and no correlation is shown to stroke and it is initially noted that the cardiac events shown in Gill include a limited number i.e. stroke, Myocardial infarction, CHF and death [0002].  Furthermore,  disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).   
In response to Applicant argument that there are serious doubts that all markers disclosed in Gill would allow for the prediction of stroke because MATN2 (which is even disclosed as a preferred marker in Table 3) is not associated with the risk for thrombotic events, it is initially noted that Figure 9A refers to event free survival proportion from thrombotic events.  Nerveless, a person of  ordinary skill, upon reading the references of Gill , Griggs et al.  and Wolf  would not be discouraged to select AF as subjects at risk of stroke and determine the level of endocan to assess the risk of stroke as Griggs et al.  disclose  aberrant expression of ESM-1 polypeptide is present in subject having  atrial Fibrillation suggesting ESM-1 is implicated in the pathogenesis and complications of the disease.  There is no discouragement nor skepticism in the prior art for determining the level of endocan to assess the risk of stroke. The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01.
In response to applicant argument that similar to Gill, Griggs does not suggest using ESM-1 to predict the risk of a stroke associated with atrial fibrillation, and there is no teaching whether increased or decreased levels of ESM-1 would be associated with stroke, it is noted that in contrast to  Applicant’s assertion, Gill expressly teach that ESM-1 is upregulated in subjects art risk for cardiac events that include stroke (table 1).  Then Applicant admits that Gill teaches that ESM1 would be increased in patients with a CV event (see Table 1, Marker 110) but argues that he skilled person would not have combined the teachings of Gill with those of Griggs because Griggs teaches in paragraph [0303] that ESM-1 or its agonist or antagonist may also be useful in the management of atrial fibrillation (emphasis added).  Nevertheless Griggs teaches in paragraph [0303] that ESM-1 antagonist may also be useful in the management of atrial fibrillation (emphasis added).  Therefore it is maintained that it would have been within reasonable expectation of success to one ordinary skilled that a higher level of ESM-1  in serum would be shown in suspected subjects having AF and at risk for stroke  compared a reference  since this marker has been known associated with both AF and stroke and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects as compared to a reference   
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 15 of co-pending Application No. 17/181386  referred as ‘386. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite determining the same marker ESM-1 for assessing atrial fibrillation.  Claims 1-15 of 386. anticipate claims 1, 4 and 9  of the instant application because the instant claims recites the term “comprising a biomarker panel“ which encompass the plurality markers and algorithms  of 386. 
Claims 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 15 of co-pending Application No. 17/181386  referred as ‘386 in view of Balta et al (Angiology 2014, IDS Reference), as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).and Hijazi et al
‘386 does not claim  the limitations of claims 17-20. 
Balta et al as evidenced by Held et al and Hijazi et al are relied upon as in the 103 rejection above. 
Regarding claim 18, Bio-Tek plate reader taught in Balta, is robotics-compatible through the OLE functionality of the KC4™ data reduction software that is bundled with the instrument as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to operatively connect the ESM-1 ELISA analyzer with the plate reader analyzer via robotic arm in the method of ‘386 as the Bio-Tek plate reader taught in Balta, is robotics-compatible to save time and labor, wherein the ELISA plate comprising ESM-1 reagents  is interpreted as a first analyzer absent a definition in the specification, and the plate reader capable of comparing and determining  a level  is interpreted as a second analyze, absent a definition in the specification. 
Regarding claims 17, 19-20, it would have been prima facie obvious, before the effective filing of the claimed invention, to treat AF subject ‘386 with warfarin or thrombin inhibitors (anti-IIa type) as these treatments were established anticoagulation therapy in AF patients as taught in Hijazi et al. , to reduce risk of stroke. 

Claims 1, 4  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 20 of co-pending Application No. 17/177673 referred as ‘673. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite determining the same marker ESM-1 for assessing atrial fibrillation.  Claims 1-20 of ‘673. anticipate claims 1, 4   of the instant application because the instant claims recite the term “comprising a biomarker panel“ which encompass the plurality markers, reagents  and algorithms  of ‘673. 
Claims 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 15 of co-pending Application No. ‘673 in view of Balta et al (Angiology 2014, IDS Reference), as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5)  and Hijazi et al
‘673 does not claim the limitations of claims 17-20. 
Balta et al as evidenced by Held et al and Hijazi et al are relied upon as in the 103 rejection above. 
Regarding claim 18, Bio-Tek plate reader taught in Balta, is robotics-compatible through the OLE functionality of the KC4™ data reduction software that is bundled with the instrument as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to operatively connect the ESM-1 ELISA analyzer with the plate reader analyzer via robotic arm in the method of ‘673 as the Bio-Tek plate reader taught in Balta, is robotics-compatible to save time and labor, wherein the ELISA plate comprising ESM-1 reagents  is interpreted as a first analyzer absent a definition in the specification, and the plate reader capable of comparing and determining  a level  is interpreted as a second analyze, absent a definition in the specification. 
Regarding claims 17, 19-20, it would have been prima facie obvious, before the effective filing of the claimed invention, to treat AF subject ‘673 with warfarin or thrombin inhibitors (anti-IIa type) as these treatments were established anticoagulation therapy in AF patients as taught in Hijazi et al. , to reduce risk of stroke. 


Claims 1, 4,  17, 19-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 18 of co-pending Application No. 17/176797 referred as ‘797. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite determining the same marker ESM-1 for assessing atrial fibrillation and same anticoagulation treatment .  Claims 1-18 of ‘797. anticipate claims 1, 4,  17, 19-20  of the instant application because the instant claims recite the term “comprising a biomarker panel“ which encompass the plurality markers, reagents  and algorithms  of ‘797. 
Claim 18 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 18 of ‘797 in view of Balta et al (Angiology 2014, IDS Reference), as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
Balta et al is relied upon as in the 103 rejection above. 
Regarding claim 18, Bio-Tek plate reader taught in Balta, is robotics-compatible through the OLE functionality of the KC4™ data reduction software that is bundled with the instrument as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to operatively connect the ESM-1 ELISA analyzer with the plate reader analyzer via robotic arm in the method of ‘797 as the Bio-Tek plate reader taught in Balta, is robotics-compatible to save time and labor, wherein the ELISA plate comprising ESM-1 reagents  is interpreted as a first analyzer absent a definition in the specification, and the plate reader capable of comparing and determining  a level  is interpreted as a second analyze, absent a definition in the specification. 

Claims 1, 4, 17, 19-20  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 11 and 15-16 of co-pending Application No. 17/172761 referred as ‘761. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite determining the same marker ESM-1 for assessing risk of stroke and administering the same treatments.  .  Claims 1-11 of ‘761. anticipate claims 1, 4 of the instant application because the instant claims recites the term “comprising a biomarker panel“ which encompass the plurality markers, reagents  and algorithms  of ‘761.  While 761 recites subjects undergoing anticoagulation therapy, it does not specify atrial fibrillation subjects.  Nevertheless atrial fibrillation subjects undergo such treatment and therefore  it would have been prima facie obvious, before the effective filing of the claimed invention, to use such subject in the method of ‘761 
Claim 18 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 18 of ‘761in view of Balta et al (Angiology 2014, IDS Reference), as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
Balta et al is relied upon as in the 103 rejection above. 
Regarding claim 18, Bio-Tek plate reader taught in Balta, is robotics-compatible through the OLE functionality of the KC4™ data reduction software that is bundled with the instrument as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to operatively connect the ESM-1 ELISA analyzer with the plate reader analyzer via robotic arm in the method of ‘761 as the Bio-Tek plate reader taught in Balta, is robotics-compatible to save time and labor, wherein the ELISA plate comprising ESM-1 reagents  is interpreted as a first analyzer absent a definition in the specification, and the plate reader capable of comparing and determining  a level  is interpreted as a second analyze, absent a definition in the specification. 

Claims 1, 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 16 of co-pending Application No. 17/161998 referred as ‘998. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite determining the same marker ESM-1 for assessing atrial fibrillation.  Claims 1-16 of ‘998. anticipate claims 1, 4 and 9  of the instant application because the instant claims recites the term “comprising a biomarker panel“ which encompass the plurality markers, reagents  and algorithms  of ‘998. 
Claims 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 15 of co-pending Application No. ‘998 in view of Balta et al (Angiology 2014, IDS Reference), as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5)  and Hijazi et al
‘998 does not claim the limitations of claims 17-20. 
Balta et al as evidenced by Held et al and Hijazi et al are relied upon as in the 103 rejection above. 
Regarding claim 18, Bio-Tek plate reader taught in Balta, is robotics-compatible through the OLE functionality of the KC4™ data reduction software that is bundled with the instrument as evidenced by Held et al (2003, retrieved from https://journals.sagepub.com/doi/10.1016/S1535-5535-04-00251-5).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to operatively connect the ESM-1 ELISA analyzer with the plate reader analyzer via robotic arm in the method of ‘998 as the Bio-Tek plate reader taught in Balta, is robotics-compatible to save time and labor, wherein the ELISA plate comprising ESM-1 reagents  is interpreted as a first analyzer absent a definition in the specification, and the plate reader capable of comparing and determining  a level  is interpreted as a second analyze, absent a definition in the specification. 
Regarding claims 17, 19-20, it would have been prima facie obvious, before the effective filing of the claimed invention, to treat AF subject ‘998 with warfarin or thrombin inhibitors (anti-IIa type) as these treatments were established anticoagulation therapy in AF patients as taught in Hijazi et al. , to reduce risk of stroke
.   Conclusion
All other objections and rejections recited in the Office Action of 8/9/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1678